Plaintiff in error, J.E. Ernst, was convicted of a violation of section 15, c. 22, Session Laws 1913. *Page 283 
The information in substance charges that as president of the Citizens' Bank of Headrick he made a certain report to the Bank Commissioner as to the financial condition of said bank, and that he willfully, unlawfully, falsely, and fraudulently made a certain statement and entry in said report, which was then and there known by him to be false and untrue, and by said false and fraudulent statement and entry in said report then and there so made by him he unlawfully, fraudulently, and feloniously intended to deceive the Bank Commissioner. The sentence was for confinement in the penitentiary for one year and a fine of $100 and costs. He appealed by filing in this court on April 20, 1918, a petition in error with case-made.
This is a companion case to that of Ernst v. State,16 Okla. Cr. 507, 184 P. 793. While his appeal was pending and awaiting decision before this court, the Attorney General filed a motion to dismiss the appeal pending in this case for the reason that a parole was granted in the case, as shown by the attached statement of Joe S. Morris, Secretary of State, in part as follows:
"On the 19th day of January, 1920, J.E. Ernst was issued a parole by J.B.A. Robertson, Governor of the state of Oklahoma. The same was filed in the office of the Secretary of State on the 22d day of January, 1920."
The uniform holding of this court is that when a parole is granted by the Governor and accepted by the plaintiff in error, and the matter is judicially called to the attention of this court pending the determination of an appeal, the appeal will be dismissed.
It follows that the motion to dismiss the appeal is well founded. It is therefore considered and adjudged that the *Page 284 
appeal herein be dismissed, and the cause remanded to the district court of Jackson county.
ARMSTRONG and MATSON JJ., concur.